                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

DIANE L. MISENER                                                          PLAINTIFF

v.                       CASE NO. 4:18-CV-00321 BSM

SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is reversed and remanded.

     IT IS SO ORDERED this 29th day of March 2019.


                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
